            Case 1:20-cv-00751-RP Document 19 Filed 10/15/20 Page 1 of 2



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

BILLY ADAMS,                                            §
                                                        §
        Plaintiff,                                      §
                                                        §
v.                                                      §                     1:20-CV-751-RP
                                                        §
DISCOVER BANK, EXPERIAN                                 §
INFORMATION SOLUTIONS, INC., and                        §
TRANSUNION, LLC,                                        §
                                                        §
        Defendants.                                     §

                                                   ORDER

        Before the Court is Plaintiff Billy Adams’s (“Plaintiff”) Notice of Dismissal, in which he

dismisses his claims against Defendant Discover Bank (“Discover Bank”) with prejudice. (Dkt. 17).

In his Notice, Plaintiff cites Federal Rule of Civil Procedure 41(a)(1)(A)(i), which allows a plaintiff to

voluntarily dismiss an action without a court order by filing a notice of dismissal before the

opposing party serves an answer or a motion for summary judgment. (Id. at 1). Though Rule 41

speaks of dismissing an “action,” the Fifth Circuit has interpreted it to allow plaintiffs to dismiss all

of their claims against individual opposing parties. See Oswalt v. Scripto, Inc., 616 F.2d 191, 194–95

(5th Cir. 1980); Plains Growers ex rel. Florists’ Mut. Ins. Co. v. Ickes-Braun Glasshouses, Inc., 474 F.2d 250,

254–55 (5th Cir. 1973); see also 9 Charles A. Wright, et al. Federal Practice and Procedure § 2362 (3d ed.

Aug. 2019 update).

        Discover Bank has not served an answer or a motion for summary judgment. Plaintiff’s

notice is therefore “self-effectuating” and “no order or other action of the district court is required.”

In re Amerijet Int’l, Inc., 785 F.3d 967, 973 (5th Cir. 2015), as revised (May 15, 2015).




                                                       1
           Case 1:20-cv-00751-RP Document 19 Filed 10/15/20 Page 2 of 2



        Accordingly, IT IS ORDERED that the Clerk shall TERMINATE Discover Bank as a

defendant in this case.

       SIGNED on October 15, 2020.



                                        _____________________________________
                                        ROBERT PITMAN
                                        UNITED STATES DISTRICT JUDGE




                                           2
